CONFIDENTIAL TREATMENT Exhibit 2.1 [***] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED FROM PUBLIC FILING PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION, WHICH HAS BEEN IDENTIFIED WITH THE SYMBOL [***], HAS BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. ASSET PURCHASE AGREEMENT by and between Exopack Holding Corp. and Bemis Company, Inc. JUNE 11, 2010 [***] Confidential treatment requested for redacted portion; redacted portion has been filed separately with the Securities and Exchange Commission. CONFIDENTIAL TREATMENT ARTICLE 1 DEFINITIONS AND CONSTRUCTION 1 Section 1.1 Definitions . 1 Section 1.2 Additional Defined Terms . 8 Section 1.3 Construction . 10 ARTICLE 2 THE TRANSACTION 10 Section 2.1 Sale and Purchase of Purchased Assets . 10 Section 2.2 Excluded Assets . 11 Section 2.3 Assumed Liabilities . 13 Section 2.4 Excluded Liabilities . 13 Section 2.5 Consideration . 14 Section 2.6 Pre-Closing Adjustment 14 Section 2.7 Post-Closing Working Capital Adjustment 15 Section 2.8 Allocation of Purchase Price . 17 Section 2.9 Closing . 17 Section 2.10 Closing Deliveries . 17 Section 2.11 Consents . 19 Section 2.12 Mixed Use Agreements . 19 Section 2.13 [***] 20 Section 2.14 Withholding . 20 Section 2.15 Post-Closing Customer Adjustment 20 ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE SELLER 21 Section 3.1 Organization and Good Standing . 21 Section 3.2 Authority and Enforceability . 21 Section 3.3 No Conflict 21 Section 3.4 Financial Statements . 22 Section 3.5 Operation of the Business . 22 Section 3.6 Assets . 22 Section 3.7 Real Property . 22 Section 3.8 Intellectual Property . 24 Section 3.9 Contracts . 25 Section 3.10 Tax Matters . 26 1 [***] Confidential treatment requested for redacted portion; redacted portion has been filed separately with the Securities and Exchange Commission. CONFIDENTIAL TREATMENT Section 3.11 Employee Benefit Matters . 27 Section 3.12 Employment and Labor Matters . 27 Section 3.13 Environmental, Health and Safety Matters . 28 Section 3.14 Governmental Authorizations . 28 Section 3.15 Compliance with Laws . 28 Section 3.16 Legal Proceedings . 28 Section 3.17 No Liabilities . 29 Section 3.18 Previous Sales; Warranties . 29 Section 3.19 Customers and Suppliers . 29 Section 3.20 Inventory . 29 Section 3.21 Insurance . 29 Section 3.22 Brokers Fees . 30 Section 3.23 Disclaimer of Other Representations and Warranties . 30 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 30 Section 4.1 Organization and Good Standing . 30 Section 4.2 Authority and Enforceability . 30 Section 4.3 No Conflict 31 Section 4.4 Legal Proceedings . 31 Section 4.5 Brokers Fees . 31 Section 4.6 Financial Capacity . 31 Section 4.7 No Knowledge of Breach or Inaccuracy . 31 Section 4.8 Independent Investigation . 31 ARTICLE 5 COVENANTS . 32 Section 5.1 Access and Investigation . 32 Section 5.2 Operation of the Business . 32 Section 5.3 Consents and Filings; Best Efforts . 33 Section 5.4 Financing . 34 Section 5.5 Confidentiality . 34 Section 5.6 Public Announcements . 35 Section 5.7 Covenant Not to Manufacture; Non-Solicitation . 35 Section 5.8 Refunds and Remittances . 36 2 [***] Confidential treatment requested for redacted portion; redacted portion has been filed separately with the Securities and Exchange Commission. CONFIDENTIAL TREATMENT Section 5.9 Waiver 36 Section 5.10 Sellers Name, Assets and Information . 36 Section 5.11 Further Actions . 37 Section 5.12 Bulk Transfer Laws . 37 Section 5.13 Exclusivity . 37 Section 5.14 Notification . 37 Section 5.15 Registrable Intellectual Property 37 ARTICLE 6 CONDITIONS PRECEDENT TO OBLIGATION TO CLOSE 38 Section 6.1 Conditions to the Obligation of the Purchaser 38 Section 6.2 Conditions to the Obligation of the Seller 38 ARTICLE 7 TERMINATION 39 Section 7.1 Termination Events . 39 Section 7.2 Effect of Termination . 39 Section 7.3 Certain Effects of Termination . 40 ARTICLE 8 INDEMNIFICATION 40 Section 8.1 Indemnification by the Seller 40 Section 8.2 Indemnification by the Purchaser 40 Section 8.3 Claim Procedure 40 Section 8.4 Survival 41 Section 8.5 Limitations on Liability . 41 Section 8.6 Exclusive Remedy . 44 ARTICLE 9 TAX MATTERS . 44 Section 9.1 Transfer Taxes . 44 Section 9.2 Apportionment 44 ARTICLE 10 EMPLOYEE MATTERS . 44 Section 10.1 Employees 44 Section 10.2 Defined Contribution Plan . 45 Section 10.3 Welfare Arrangements 46 Section 10.4 Vacation Pay 46 Section 10.5 Severance 46 Section 10.6 WARN Act 46 3 [***] Confidential treatment requested for redacted portion; redacted portion has been filed separately with the Securities and Exchange Commission. CONFIDENTIAL TREATMENT ARTICLE 11 GENERAL PROVISIONS . 47 Section 11.1 Notices 47 Section 11.2 Amendment 48 Section 11.3 Waiver and Remedies 48 Section 11.4 Entire Agreement 48 Section 11.5 Assignment, Successors and No Third Party Rights . 48 Section 11.6 Severability 48 Section 11.7 Exhibits and Schedules . 48 Section 11.8 Interpretation . 49 Section 11.9 Expenses 49 Section 11.10 Governing Law 49 Section 11.11 Limitation on Liability 49 Section 11.12 Specific Performance 49 Section 11.13 Jurisdiction and Service of Process . 50 Section 11.14 Waiver of Jury Trial 50 Section 11.15 No Joint Venture 50 Section 11.16 Counterparts 50 Section 11.17 Conflict Waiver 50 Exhibits Exhibit A - Bill of Sale Exhibit B - Assignment and Assumption Agreement Exhibit C-1 - Patent Assignment Exhibit C-2 - Trademark Assignment Exhibit D - Boscobel Supply Agreement Exhibit E - Clearshield Supply Agreement Exhibit F - Maraflex Supply Agreement Exhibit G - Menasha Lease Agreement Exhibit H - Purchaser Transition Services Agreement Exhibit I - Seller Transition Services Agreement Exhibit J - Material Supply Agreement Schedules Schedule 1.1 - Wax-Coating Operating Equipment Schedule 2.1(d)(i) - Des Moines Equipment Schedule 2.1(e)(i) - Owned Real Property Schedule 2.1(e)(ii) - Leased Real Property 4 [***] Confidential treatment requested for redacted portion; redacted portion has been filed separately with the Securities and Exchange Commission. CONFIDENTIAL TREATMENT Schedule 2.1(f)- Intellectual Property Schedule 2.4(h)- Capital Lease Obligations Schedule 2.6(a)- Closing Net Working Capital Schedule 5.2- Operation of the Business Schedule 5.7(d)- Non-Solicit Customers Schedule 5.16- Menasha Deed Schedule 8.5(f)- Recognized Environmental Conditions Schedule 10.1 - Employees Seller Disclosure Schedule Provided under separate cover 5 [***] Confidential treatment requested for redacted portion; redacted portion has been filed separately with the Securities and Exchange Commission. CONFIDENTIAL TREATMENT ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (the  Agreement ) is made as of June 11, 2010, by and between Bemis Company, Inc., a Missouri corporation (the  Seller ) and Exopack Holding Corp., a Delaware corporation (the  Purchaser ). The Seller, either directly or through certain Affiliates (the Seller, together with its subsidiaries and Affiliates, the  Seller Group ), purchased from Rio Tinto plc ( Rio Tinto ), Alcan Corporation ( Alcan ) and certain of their Affiliates (the  Alcan Transaction ), and is now engaged in, a business involving (a) the manufacture and sale in the United States and Canada of (i) flexible  packaging rollstock used for chunk, sliced or shredded natural cheeses packaged for retail sale, and (ii) flexible  packaging shrink bags used for fresh meat, in each case having specifications for such products as manufactured or sold by or on behalf of Alcan and its Affiliates immediately prior to March 1, 2010, and (b) Alcan Non-Relevant Products (as defined below), but excluding the Wax-Coating Business (as defined below) at the Menasha Facility (as defined below) (the  Business ). Pursuant to the proposed final judgment filed by the United States Department of Justice on February 25, 2010, against Seller, Rio Tinto and Alcan as defendants with the United States District Court for the District of Columbia ( Proposed Final Judgment ) and the hold separate stipulation and order entered by the United States District Court for the District of Columbia against such parties on February 25, 2010 (the  Hold Separate Order  and, together with the Proposed Final Judgment, the  Consent Decree ), Bemis is required to divest itself of certain assets and liabilities related to the Business. This Agreement contemplates the sale and transfer by the Seller Group to the Purchaser of certain of the assets and liabilities relating to the Business in accordance with the Consent Decree. NOW, THEREFORE, intending to be legally bound and in consideration of the mutual provisions set forth in this Agreement and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: ARTICLE 1 DEFINITIONS AND CONSTRUCTION Section 1.1 Definitions . For the purposes of this Agreement and the Ancillary Agreements:  2010 Plan  means the 2010 forecast of the Business prepared in January 2010.  2010 Projected Net Sales  means, with respect to any customer, the projected net sales to such customer for fiscal year 2010, as set forth in the 2010 Plan.  Affiliate  means, with respect to a specified Person, a Person that directly, or indirectly through one or more intermediaries, controls, is controlled by or is under common control with, the specified Person. In addition to the foregoing, if the specified Person is an individual, the term Affiliate also includes (a) the individuals spouse, (b) the members of the immediate family (including parents, siblings and children) of the individual or of the individuals spouse and (c) any corporation, limited liability company, general or limited partnership, trust, association or other business or investment entity that directly or indirectly, through one or more intermediaries controls, is controlled by or is under common control with any of the foregoing individuals. For purposes of this definition, the term control (including the terms controlling, controlled by and under common control with) means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract or otherwise. [***] Confidential treatment requested for redacted portion; redacted portion has been filed separately with the Securities and Exchange Commission. CONFIDENTIAL TREATMENT  Alcan Non-Relevant Products  means any Non-Relevant Product having the specifications manufactured exclusively at the Menasha Facility by or on behalf of Alcan or its Affiliates prior to March 1, 2010.  Alcan Relevant Product  means any Relevant Product having the specifications manufactured by or on behalf of Alcan or its Affiliates prior to March 1, 2010, and sold in the United States or Canada.  Ancillary Agreements  means, collectively, the Bill of Sale, Assignment and Assumption Agreement, IP Assignments, Menasha Lease Agreement, Maraflex Supply Agreement, Clearshield Supply Agreement, Boscobel Supply Agreement, Material Supply Agreement, Seller Transition Services Agreement and Purchaser Transition Services Agreement.  Alcan Transaction Document  means that certain Amended and Restated Sale and Purchase Agreement, dated as of July 5, 2009 and amended and restated as of February 26, 2010, by and among certain Rio Tinto Alcan Group Companies, Alcan Holdings Switzerland AG, Alcan Corporation and Seller.  Bemis Relevant Product  means any Relevant Product manufactured or sold by or on behalf of Seller Group, excluding any Alcan Relevant Product.  Boscobel Facility  means the facility located at 901 Morrison Drive Boscobel, Wisconsin 53805-038.  Boscobel Supply Agreement  means the Boscobel Supply Agreement the form of which is attached hereto as Exhibit D .  Business Day  means any day other than Saturday, Sunday or any day on which banking institutions in New York, New York are closed either under applicable Law or action of any Governmental Authority.  Catoosa Facility  means the facility located at 905 W. Verdigris Parkway, Catoosa, Oklahoma 74105. [***]  Clearshield Supply Agreement  means the Clearshield Supply Agreement the form of which is attached hereto as Exhibit E .  Closing Net Working Capital  means (a) all current assets of the Business that are Purchased Assets minus (b) all current Liabilities of the Business that are Assumed Liabilities, in each case calculated as of the close of business on the Closing Date in accordance with Schedule 2.6(a), and reflecting the exclusion of the Excluded Assets and the Excluded Liabilities in the manner described in Schedule 2.6(a).  Code  means the Internal Revenue Code of 1986, as amended.  Collective Bargaining Agreement  means collectively, the collective bargaining agreements by and between Bemis and the Graphic Communications Conference/International Brotherhood of Teamsters, Local Union No. 77-P and the United Steel, Paper and Forestry, Rubber Manufacturing, Energy, Allied-Industrial and Service Workers International Union A.F.L.-C.I.O., Local 2-0148, respectively. [***] Confidential treatment requested for redacted portion; redacted portion has been filed separately with the Securities and Exchange Commission. CONFIDENTIAL TREATMENT  Contract  means any written or oral contract, agreement, lease, license, commitment, understanding, franchise, warranty, guaranty, mortgage, note, bond or other instrument or obligation that is binding.  Customer Adjustment Amount  means, with respect to any additional disclosure provided (or, pursuant to Section 8.1(e), that should have been provided) by Seller in accordance with Section 2.15, an amount equal to the following: [***]  Customer Adjustment Amount Cap  means (i) [***] if the Closing occurs on any day in June or July 2010, (ii) [***] if the Closing occurs on any day in August 2010 or (iii) [***] if the Closing occurs after August 31, 2010.  Customer Loss Event  means either a Customer Termination or a Customer Reduction.  Des Moines Facility  means the facility located at 1500 East Aurora Avenue Des Moines, Iowa 50313.  Encumbrance  means any charge, claim, mortgage, encumbrance, pledge, security interest, or other lien other than (a) carriers, warehousemens, mechanics, materialmens and other similar liens incurred in the ordinary course of business with respect to amounts that are not yet due and payable or that are being contested in good faith and with respect to which adequate reserves are reflected on the Closing Balance Sheet and included in the calculation of Closing Net Working Capital, (b) liens for Taxes that are not yet due and payable or that are being contested in good faith and with respect to which adequate reserves are reflected on the Closing Balance Sheet and included in the calculation of Closing Net Working Capital, (c) restrictions arising under applicable zoning and other land use Laws that do not, individually or in the aggregate, have a material adverse effect on the present use or occupancy of the property subject thereto, (d) defects, easements, rights of way, restrictions, covenants, claims or similar items relating to real property that do not, individually or in the aggregate, impose a material restriction on the present use or occupancy of the real property subject thereto, (e) matters disclosed by that certain survey of the Menasha Facility, dated as of May 6, 2010 (last revised June 8, 2010), project no. 201000433, 002, conducted by JLH Land Surveying (the  Survey ), (f) exceptions shown on Schedule B to those certain title commitments prepared by Chicago Title Insurance Company, commitment numbers GB33015-14 Amended-2 and GB33015-15 Amended-2, each dated as of May 31, 2010 or (f) other charges, claims, mortgages, encumbrances, pledges, security interests or other liens that would not result in a Loss in excess of $10,000 individually or $50,000 in the aggregate.  Environment  means any and all organisms (including man), ecosystems, property and the following: (a)air (including the air within buildings and the air within other natural or man-made structures, whether above or below ground); (b)water (including water under or within land or in drains sewers and coastal and in-land waters); and (c)land (including land under water).  Environmental Law  means any and all Laws applicable to the Seller Group, the Business, the Purchased Assets, the Owned Real Property, the Leased Real Property and/or the conduct of the business of each of the Seller Group and which regulate the storage, treatment, transport, disposal, release, emission, or discharge of Hazardous Material to the Environment whether existing at, in, under, from, or transported to or from, any of the Owned Real Property or the Leased Real Property on or prior to the Closing Date, and remedies in respect of Releases of Hazardous Material, including the Comprehensive Environmental Response, Compensation and Liability Act of 1980, the Federal Water Pollution Control Act, the Clean Air Act, the Emergency Planning and Community Right to Know Act, the Toxic Substances Control Act, the Federal Insecticide, Fungicide and Rodenticide Act and the Solid Waste Disposal Act, and any similar Law in any jurisdiction in which the Business is conducted or the Owned Real Property or the Leased Real Property is located. [***] Confidential treatment requested for redacted portion; redacted portion has been filed separately with the Securities and Exchange Commission. CONFIDENTIAL TREATMENT  Environmental Matters  means (i) any matter, conduct or condition to the extent in violation of any Environmental Law or (ii) any unlawful release of Hazardous Material or presence of Hazardous Material above applicable regulatory thresholds existing as of the Closing Date and giving rise to Liability under applicable Environmental Law, and, in each case, any investigation, remediation and correction thereof required by applicable Environmental Law.  ERISA  means the Employee Retirement Income Security Act of 1974.  Exploitation  means the design, development, production, marketing, servicing, distribution, and/or sale of a product.  Final Judgment  means the final judgment entered by the United States District Court for the District of Columbia with respect to the matters addressed in the Consent Decree.  GAAP  means United States generally accepted accounting principles.  Governmental Authority  means any (a) nation, region, state, county, city, town, village, district or other jurisdiction, (b) federal, state, local, municipal, foreign or other government, (c) governmental or quasi-governmental authority of any nature (including any governmental agency, branch, department or other entity and any court or other tribunal), (d) multinational organization exercising judicial, legislative or regulatory power or (e) body exercising, or entitled to exercise, any administrative, executive, judicial, legislative, police, regulatory or taxing authority or power of any nature of any federal, state, local, municipal, foreign or other government.  Governmental Authorization  means any approval, consent, ratification, waiver, license, permit, registration or other authorization issued or granted by any Governmental Authority.  Hazardous Material  means any substance, material, liquid, solid, gas or other matter of whatsoever nature, which is listed, defined, designated or classified as hazardous, radioactive, toxic, a pollutant, a contaminant or otherwise regulated, under any Environmental Law or any Health and Safety Legislation, including any admixture or solution thereof, or any Health and Safety Legislation, and including petroleum, oil and all derivatives thereof or synthetic substitutes thereof, asbestos or asbestos-containing materials in any form or condition and polychlorinated biphenyls.  Health and Safety Legislation  means any Laws concerning health and safety matters including all and any regulations or orders made or issued under any such Laws.  Indebtedness  means, with respect to any Person as of any date of determination, without duplication: (i) all obligations of such Person for borrowed money or in respect of loans or advances, (ii) all obligations of such Person evidenced by bonds, debentures, notes or other similar instruments or debt securities, (iii) all obligations in respect of letters of credit and bankers acceptances issued for the account of such Person, (iv) all obligations arising from cash/book overdrafts, (v) all obligations arising from deferred compensation arrangements, (vi) all obligations of such Person secured by (or for which the holder of such indebtedness has an existing right, contingent or otherwise, to be secured by) any Encumbrance on property owned or acquired by such Person, (vii) all guaranties of such Person in connection with any of the foregoing, (viii) all capital lease obligations, (ix) all deferred rent, (x) all indebtedness for the deferred purchase price of property or services with respect to which a Person is liable, contingently or otherwise, as obligor or otherwise (other than trade payables incurred in the ordinary course of business which are not past due), (xi) all obligations under conditional sale or other title retention agreements relating to property or assets purchased by such Person, (xii) all obligations (determined on the basis of actual, not notional, obligations) with respect to interest rate protection agreements, interest rate swap agreements, foreign currency exchange agreements, or other interest or exchange rate hedging agreements or arrangements, (xiii) all other liabilities classified as non-current liabilities in accordance with GAAP as of the date of determination of such Indebtedness and (xiv) all fees, accrued and unpaid interest, premiums or penalties related to any of the foregoing. [***] Confidential treatment requested for redacted portion; redacted portion has been filed separately with the Securities and Exchange Commission. CONFIDENTIAL TREATMENT  Intellectual Property  means all rights in and in relation to: (a) patents, patent applications, copyrights (including all copyrightable works), trade marks, service marks, trade names, and domain names (collectively,  Registrable IP ), and (b) design rights, inventions, trade secrets, research and development, confidential know-how, technical information, computer software, databases and related documentation, recipes, formulas and machine settings, information related to plans for, improvements to, or line extensions of, Alcan Relevant Products, drawings, blueprints, design protocols, specifications for materials, and specifications for parts and devices, marketing and sales data, quality assurance and control procedures, design tools and simulation capability, manuals and technical information for the handling of materials and substances, research information and data concerning historic and current research and development efforts (including designs and experiments and the results of successful and unsuccessful designs and experiments) which, in each case, is protected by Law (whether statutory or otherwise).  IRS  means the United States Internal Revenue Service and, to the extent relevant, the United States Department of Treasury.  Judgment  means any order, injunction, judgment, decree, ruling, assessment or arbitration award of any Governmental Authority or arbitrator.  Knowledge  means, with respect to the Seller, the knowledge that any of the executive officers or senior managerial employees of the Seller listed in Section 1.1(a) of the Seller Disclosure Schedule has, at any time had or should be or could be expected to have in the course of conducting a reasonably comprehensive investigation regarding the accuracy of any representation or warranty contained in this Agreement.  Law  means any federal, state, local, municipal, foreign, international, multinational, or other constitution, law, statute, treaty, rule, regulation, ordinance or code.  Liability  means any liability or obligation, Indebtedness, whether known or unknown, absolute or contingent, accrued or unaccrued, liquidated or unliquidated, due or to become due.  Loss  means any direct and actual Liabilities, losses, damages, Judgments, fines, penalties, costs or expenses (including reasonable attorneys or other professional fees and expenses), but excluding any special, incidental, indirect, exemplary, punitive or consequential damages, except to the extent such damages are payable to a third party, lost profits, loss of revenue, lost sales, or amounts calculated as a multiple of earnings, profits, revenue, sales or other measure. Notwithstanding anything to the contrary set forth in this Agreement, with respect to any Claim made pursuant to Section 8.1(e), Loss means solely the Customer Adjustment Amount.  Maraflex Supply Agreement  means the Maraflex Supply Agreement the form of which is attached hereto as Exhibit F .  Material Adverse Effect  means any event, change, circumstance, effect or other matter that, individually or in the aggregate, has had or would reasonably be expected to have a material adverse effect on (a) the business, assets, properties, Liabilities, financial condition, or results of operations of the Business or the Purchased Assets taken as a whole, or (b) the ability of the Seller Group to consummate timely the transactions contemplated by this Agreement; provided , however , that solely with respect to (a), none of the following, either alone or in combination, will constitute, or be considered in determining whether there has been, a Material Adverse Effect: any event, change, circumstance, effect or other matter resulting from (i) any outbreak or escalation of war or major hostilities or any act of terrorism, (ii) changes in Laws, GAAP or enforcement or interpretation thereof, but only to the extent such change, enforcement or interpretation is not pending on the date hereof, (iii) changes that generally affect the industries and markets in which the Business operates, (iv) changes in financial markets, general economic conditions (including prevailing interest rates, exchange rates, commodity prices and fuel costs) or political conditions, (v) any failure, in and of itself, of the Business to meet any published or internally prepared projections, budgets, plans or forecasts of revenues, earnings or other financial performance measures or operating statistics (it being understood that the facts and circumstances underlying any such failure that are not otherwise excluded from the definition of a Material Adverse Effect may be considered in determining whether there has been a Material Adverse Effect), (vi) any action required to be taken pursuant to this Agreement or consented to in writing by the Purchaser, (vii) the matters set forth on Section 3.19(a) of the Seller Disclosure Schedule, (viii) any matter for which the Purchaser is entitled to an adjustment to the Initial Purchase Price pursuant to Section 2.15 or for which the Purchaser Indemnified Parties would be entitled to indemnification pursuant to Section 8.1(f), or (ix) the execution or delivery of this Agreement, the consummation of the transactions contemplated by this Agreement or the public announcement or other publicity with respect to any of the foregoing and provided , further that any matter in clauses (i) through (v) does not have a disproportionate impact on the Business or the Purchased Assets. [***] Confidential treatment requested for redacted portion; redacted portion has been filed separately with the Securities and Exchange Commission. CONFIDENTIAL TREATMENT  Materially Reducing Business  means (i) with respect to a customer Contract, a reduction in net sales to such customer under such customer Contract, as compared to such customer's 2010 Projected Net Sales, of at least [***] on an annualized basis (other than reductions due to normal fluctuations in such customer's purchase requirements in the ordinary course of such customer's business) and (ii) with respect to a supplier Contract, a refusal of such supplier to provide at least [***] of the goods or services provided under such Contract.  Material Supply Agreement  means the Material Supply Agreement the form of which is attached hereto as Exhibit J .  Menasha Facility  means the facility located at portions of 230-289 River Street, Menasha, Wisconsin 54952.  Menasha Lease Agreement  means the Menasha Lease Agreement the form of which is attached hereto as Exhibit G .  Mixed Use Agreement  means any Seller Group Contract used in or relating to both the Business and any other businesses of any member of the Seller Group.  Non-Relevant Product  means any packaging product other than Relevant Product and the wax coating business conducted at the Menasha Facility.  OSHA  means the Occupational Safety and Health Administration.  Person  means an individual or an entity, including a corporation, limited liability company, general or limited partnership, trust, association or other business or investment entity, or any Governmental Authority. [***] Confidential treatment requested for redacted portion; redacted portion has been filed separately with the Securities and Exchange Commission. CONFIDENTIAL TREATMENT  Proceeding  means any action, arbitration, audit, examination, investigation, hearing, litigation or suit (whether civil, criminal, administrative, judicial or investigative, whether formal or informal, and whether public or private) commenced, brought, conducted or heard by or before, or otherwise involving, any Governmental Authority or arbitrator.  Purchaser Transition Services Agreement  means the Purchaser Transition Services Agreement the form of which is attached hereto as Exhibit H .  Release  means the release, spill, emission, leaking, pumping, pouring, emptying, escaping, dumping, injection, deposit, disposal, discharge, dispersal, leaching or migrating of any Hazardous Material into the environment.  Relevant Product  means (i) any flexible-packaging rollstock used for chunk, sliced or shredded natural cheeses packaged for retail sale and (ii) any flexible-packaging shrink bags used for fresh meat (i.e. beef, veal, pork and lamb).  Remediation  means any required investigation, testing, analysis, monitoring, active remediation, passive remediation, risk assessment, installation and implementation of institutional, engineering and/or other controls, and/or other actions reasonably necessary to address or resolve any Environmental Matter but excluding any operation or maintenance of remediation systems once installed or long term monitoring or maintenance of any remediation measures, in each case under Environmental Laws.  Schedule  means the Seller Disclosure Schedule or the Purchaser Disclosure Schedule, as the context requires.  Seller Group Contract  means any Contract to which a member of the Seller Group is a party and that is not related exclusively to the Business.  Seller Plan  means any employee benefit plan (as defined in Section 3(3) of ERISA) and any other material plan, Contract (excluding the employment agreements identified pursuant to Section 3.9(a)(v) and any collective bargaining agreement) or arrangement involving direct or indirect compensation, including insurance coverage, severance benefits, deferred compensation, bonuses, stock options, stock purchase, phantom stock, stock appreciation or other forms of incentive compensation or post-retirement compensation maintained or contributed to by any member of the Seller Group for the benefit of any Employee.  Seller Transition Services Agreement  means the Seller Transition Services Agreement the form of which is attached hereto as Exhibit I .  Subsidiary  means, with respect to a specified Person, any corporation or other Person of which securities or other interests having the power to elect a majority of that corporations or other Persons board of directors or similar governing body, or otherwise having the power to direct the business and policies of that corporation or other Person (other than securities or other interests having such power only upon the happening of a contingency that has not occurred) are held by the specified Person or one or more of its Subsidiaries. When used in this Agreement without reference to a particular Person, Subsidiary means a Subsidiary of the Seller.  Tax  means (a) any federal, state, local, foreign or other tax, charge, fee, duty (including customs duty), levy or assessment, including any income, gross receipts, net proceeds, alternative or add-on minimum, corporation, ad valorem, turnover, real property, personal property (tangible or intangible), sales, use, franchise, excise, value added, stamp, leasing, lease, user, transfer, fuel, excess profits, profits, occupational, premium, interest equalization, windfall profits, severance, license, registration, payroll, unclaimed property, escheat, environmental (including taxes under Section 59A of the Code), capital stock, capital duty, disability, estimated, gains, wealth, welfare, employees income withholding, other withholding, unemployment or social security or other tax of whatever kind (including any fee, assessment or other charges in the nature of or in lieu of any tax) that is imposed by any Governmental Authority, (b) any interest, fines, penalties or additions resulting from, attributable to, or incurred in connection with any items described in this paragraph or any related contest or dispute and (c) any Liability for the Taxes of another Person whether by contract or otherwise. [***] Confidential treatment requested for redacted portion; redacted portion has been filed separately with the Securities and Exchange Commission. CONFIDENTIAL TREATMENT  Tax Return  means any report, return, declaration, claim for refund, or information return or statement related to Taxes, including any schedule or attachment thereto, and including any amendment thereof.  WARN Act  means the Worker Adjustment and Retraining Notification Act of 1988, and any similar foreign, state or local Law.  Wax-Coating Business  means the business relating to the manufacture and sale of flexible packaging for the process cheese, dairy and specialty markets using various substrates that include the application of wax coatings or substitutes for wax coatings at the Menasha Facility utilizing only the operating equipment set forth on Schedule 1.1. Section 1.2 Additional Defined Terms . For purposes of this Agreement and the Ancillary Agreements, the following terms have the meanings specified in the indicated Section of this Agreement: Defined Term Section Adjustment Calculation 2.7(a) Adjustment Notice 2.7(a) Agreement Preamble Alcan Preamble Alcan Transaction Preamble Allocation Statement 2.8(a) Assignment and Assumption Agreement 2.10(a) Assumed Liabilities Annual Financial Statement 3.4(a) Bill of Sale 2.10(a) Business Preamble Business Information 5.5(b) Claim Notice 8.3(a) Closing Closing Balance Sheet 2.7(a) Closing Date Commitment Letters Confidentiality Agreement 5.5(a) Consent Decree Preamble Core IP 2.1(f) Core IP Applications Schedule 2.1(f) Customer Loss Event 3.19(a) Customer Reduction 3.19(a) Customer Termination 3.19(a) Deductible 8.5(a) Dispute Notice 2.7(c) Employees 10.1(a) Environmental Deductible 8.5(f) Estimated Closing Net Working Capital 2.6(a) Excluded Assets Excluded Liabilities Exclusive Grantback IP Schedule 2.1(f) Final Closing Net Working Capital 2.7(a) Financial Statements 3.4(a) Hold Separate Order Preamble Included Contracts 2.1(b) Initial Purchase Price Indemnified Party 8.3(a) Indemnifying Party 8.3(a) Independent Accounting Firm 2.6(e) Interim Financial Statement 3.4(a) IP Assignments 2.10(a) Known Environmental Matters 8.5(e) Lease 3.7(b) Leased Real Property 2.1(e) Licensed Intellectual Property Schedule 2.1(f) Marked Assets 5.10(a) Material Contracts 3.9(a) Material Customer 3.19(a) Mixed IP 2.1(f) Mixed IP Applications Schedule 2.1(f) Phase I ESA 8.5(f) Phase II ESA 8.5(f) Pre-Existing Licensee Schedule 2.1(f) Proposal Proposed Final Judgment Preamble Purchase Price 2.7(i) Purchased Assets Purchased Intellectual Property 2.1(f) Purchaser Preamble Purchaser Disclosure Schedule Article 4 Purchaser Indemnified Parties REC 8.5(f) Real Property Residual Purchased IP Schedule 2.1(f) Rio Tinto Preamble Savings Plans 3.11(b) Seller Preamble Seller Disclosure Schedule Article 3 Seller Group Preamble Seller Indemnified Parties Seller Information 5.10(f) Seller Marks 5.10(a) Surviving Representation Third Party Claim 8.3(b) Transfer Taxes 9.1(a) Transferred Employees 10.1(a) Welfare Plans [***] Confidential treatment requested for redacted portion; redacted portion has been filed separately with the Securities and Exchange Commission. CONFIDENTIAL TREATMENT [***] Confidential treatment requested for redacted portion; redacted portion has been filed separately with the Securities and Exchange Commission. CONFIDENTIAL TREATMENT Section 1.3 Construction. Any reference in this Agreement to an “Article,” “Section,” “Exhibit” or “Schedule” refers to the corresponding Article, Section, Exhibit or Schedule of or to this Agreement, unless the context indicates otherwise. The table of contents and the headings of Articles and Sections are provided for convenience only and are not intended to affect the construction or interpretation of this Agreement. All words used in this Agreement are to be construed to be of such gender or number as the circumstances require. The words “including,” “includes,” or “include” are to be read as illustrative and not as limitations, whether or not words such as “without limitation” or “but not limited to” are used in each instance. Where this Agreement states that a party “shall”, “will” or “must” perform in some manner or otherwise act or omit to act, it means that the party is legally obligated to do so in accordance with this Agreement. Any reference to a statute is deemed also to refer to any amendments or successor legislation as in effect at the relevant time. Any reference to a Contract or other document as of a given date means the Contract or other document as amended, supplemented and modified from time to time through such date.
